 

Exhibit 10.1


 

EMPLOYMENT AGREEMENT

 

Bear State Bank ("Bank"), a national bank and a wholly-owned subsidiary of Bear
State Financial, Inc., a bank holding company ("Company") and Mark A. McFatridge
("Executive") make and enter into this Employment Agreement ("Agreement"), as of
October 1, 2015 to be effective as of the Effective Date.

 

Background

 

A.     Metropolitan National Bank (the "MNB") and the Executive entered into a
certain Employment Agreement, dated as of January 23, 2014, as it may have been
amended from time to time ("MNB Employment Agreement").

 

B.     In light of the anticipated merger of MNB with the Bank and the Company,
under which the Company and the Bank would otherwise succeed MNB under the terms
of the MNB Employment Agreement, and conditioned on the closing of the merger of
the MNB with the Company and the Bank (the "Merger"), the Company and the Bank
wish to employ the Executive, and the Executive wishes to be employed by the
Company and the Bank, as the President and Chief Executive Officer of each on
the terms and conditions provided herein.

 

D.     By the severance and change of control provisions contained herein, the
Company wishes to encourage the Executive to devote his full time and attention
to the faithful performance of his management responsibilities and to assist the
Board of Directors in evaluating business options and pursuing the best
interests of the Bank and the Company and its shareholders without being
influenced by the uncertainties of his own employment situation.

 

E.     The Company employs the Executive in a position of trust and confidence,
and the Executive has or will become acquainted with the Employer's Business,
its officers and employees, its strategic and operating plans, its business
practices, processes, and relationships, the needs and expectations of its
Customers and Prospective Customers, and its trade secrets and other property,
including Confidential Information.

 

F.      The Company, Bank and the Executive wish to enter into this Agreement,
effective as provided above.

 

Agreement

 

In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company, the
Bank and the Executive agree as follows:

 

1.     Defined Terms. Throughout this Agreement, and except as defined elsewhere
herein, when the first letter of a word (or the first letter of each word in a
phrase) is capitalized, the word or phrase shall have the meaning specified in
Appendix A. When applying the terms defined in Appendix A or in any other
provision of this Agreement, the defined term shall, as appropriate, include any
and all of its forms.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Term. The initial Term of this Agreement shall begin on the Effective
Date and shall continue through December 31, 2018; provided, however, that
beginning on January 1, 2018, and on the first day of each year thereafter, the
Term of this Agreement shall automatically be extended by one year, unless
either the Company, based on action taken by the Board, or the Executive shall
have provided notice to the other at least one hundred eighty (180) days before
such date that the Term shall not be extended.

 

3.     Position and Duties. At all times during the Term, the Executive shall
(i) serve as the President and Chief Executive Officer of the Company and the
Bank and, in such capacity, shall perform such duties and have such
responsibilities as are typical for such positions as well as any other duties
consistent with such positions that the Board may assign to him from time to
time, (ii) serve as a member of the Board of the Company and the Bank (if
elected by shareholders), and (iii) comply with all directions of the applicable
Board (other than directions that would require an illegal or unethical act or
omission) and all applicable policies and regulations of the Company and the
Bank. The Executive shall perform these duties using the skill and care
ordinarily expected of an officer in a similar position with similar duties. The
Executive shall not engage in consulting work or any trade or business for his
own account or for or on behalf of any other person, firm or company that
competes, conflicts or interferes with the performance of his duties hereunder
in any material way. Notwithstanding the preceding provisions, the Executive may
(x) serve as a volunteer or board member of any not-for-profit community or
trade organization, provided that such activity does not interfere with the
performance of his duties hereunder and is not inconsistent with the Employer's
interests, and or (y) subject to prior approval of the Board (which shall not be
unreasonably withheld), serve as a non-employee director or volunteer for one or
more other entities not in competition with the Employer's Business. Consistent
with the duties above, during the Term, at appropriate intervals, the Company
and Bank shall nominate the Executive as a candidate for election or re-election
to their respective Boards of Directors, subject to any necessary regulatory
non-objections.

 

4.     Compensation, Benefits, and Expenses. For services provided during the
Term and before his Termination of Employment, the Employer shall compensate the
Executive as follows:

 

(a)     Base Salary. The Executive shall receive base salary at the annual rate
of Four Hundred and Twenty-Five Thousand and No/100 Dollars ($425,000.00), as
increased from time to time by the Board. During the Term, the Board may
increase (but not decrease below $425,000) the Executive's base salary. The term
"Base Salary" as used in this Agreement shall refer to the annual base salary as
in effect from time to time, including any increases. Base Salary payments shall
be made in substantially equal installments pursuant to the Employer's
established payroll procedures.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(b)     Initial Restricted Stock Grant. The Company shall grant the Executive a
restricted stock award representing the opportunity to earn a number of shares
of Company common stock having a value equal to Four Hundred and Twenty-Five
Thousand and No/100 Dollars ($425,000.00) based on the per share closing price
of Company common stock as of the Effective Date (or, if Company common stock is
not traded on such date, the next trading day following the Effective Date) as
reported by the NASDAQ Stock Market. In determining the number of shares of
Company common stock subject to the restricted stock award by applying the
foregoing formula, the number of shares will be rounded to the nearest one
hundred share increment. The restricted stock award will be granted as of the
Effective Date (or on the next business day thereafter) and 50% of the
restricted stock award will vest ninety (90) days after the grant date and the
remaining 50% will vest on the one year anniversary of the grant date if the
Executive has previously established his primary and permanent residence in the
Little Rock, Arkansas metropolitan area and the Executive remains in the
continuous employ of the Employer through such date; provided, however, that the
continued employment condition will not be applicable (and the Executive shall
become 100% vested in such award) if Executive's incurs a Termination of
Employment prior to the one-year anniversary of the grant date due to a
Company-initiated Termination of Employment without Cause or the Executive
resigns for Good Reason). Such grant will be subject to such other general terms
and conditions in the form of award employed by the Employer for grants of this
type.

 

(c)      Annual Incentive Compensation.

 

(1)     The Executive shall be eligible to receive annual bonus compensation, if
any, as may be determined by, and based on performance measures (which
performance measures may include earnings per share and credit quality measures)
established by, the Board of Directors upon the recommendation of the
Compensation Committee of the Board of Directors (the "Committee") consistent
with the Employer's strategic planning process and in consultation with the
Executive, pursuant to any incentive compensation program as may be adopted from
time to time by the Committee (an "Annual Bonus"). The Executive shall be
eligible for an Annual Bonus opportunity equal to at least one hundred percent
(100%) of his Base Salary (with attainment at the threshold level of performance
representing at least 25% of Base Salary, attainment at the target level of
performance representing at least 50% of Base Salary and attainment at the
maximum level of performance representing at least 100% of Base Salary).

 

(2)     Any Annual Bonus earned shall be payable in cash and/or shares of
Company common stock or shares of restricted common stock (with a maximum
vesting period of three years), as determined by the Committee, in the year
following the year in which the bonus is earned in accordance with the
Employer's normal practices for the payment of short-term incentives.

 

(3)     Notwithstanding any provision of Subsections (a) and (b) above to the
contrary, a minimum Annual Bonus for each of calendar years 2016 and 2017 shall
be payable in the amount of One Hundred and Twenty Thousand Dollars
($120,000.00), regardless of actual performance, one-half of each such minimum
Annual Bonus shall be paid in cash and the remaining one-half shall be paid in
the form of a restricted stock award (with a three year maximum vesting period).
The number of shares subject to each restricted stock award will be rounded to
the nearest one hundred share increment. Each restricted stock award will be
granted at the time the Annual Bonus is paid for the applicable calendar year in
accordance with the Employer's normal practices for the payment of short-term
incentives. Each restricted stock award will vest in full on the third
anniversary of the grant date (or such earlier date determined by the
Committee), subject to the Executive's continuing employment; provided, however,
that the continued employment condition will not be applicable (and the
Executive shall become 100% vested in such award) if Executive incurs a
Termination of Employment prior to the date on which such award is 100% vested
due to a Company-initiated Termination of Employment without Cause or the
resignation of the Executive for Good Reason. Such grant will be subject to such
other general terms and conditions in the form of award employed by the Employer
for grants of this type.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(d)     Employee Benefits. The Executive shall be eligible to participate in
such employee benefit plans as are made available to, and on such terms and
conditions applicable to, other similarly situated executives. The Employer may
change or terminate any such benefit plan at any time, in its sole discretion,
subject to applicable legal requirements.

 

(e)     Paid Time Off. Executive may utilize paid time off at a self-determined
level; provided, however, that such level of paid time off does not interfere
with the overall performance of his duties hereunder.

 

(f)     Reimbursement of Expenses. The Employer shall reimburse the Executive
for reasonable business expenses incurred by the Executive in connection with
the performance of his duties. Such reimbursements shall be made in accordance
with the Bank's established reimbursement policies, as in effect from time to
time; provided, however, reimbursements for expenses incurred during a calendar
year shall be made not later than March 15 of the following year.

 

(g)     Claw-back of Compensation. The Executive agrees to repay any
compensation previously paid or otherwise made available to the Executive under
this Agreement that is subject to recovery under any applicable law (including
any rule of any exchange or service through which the securities of the Company
are then traded), including, but not limited to, the following circumstances:

 

(1)     where the Company or the Employer is required to prepare an accounting
restatement due to the Company’s material noncompliance as a result of
misconduct, with any financial reporting requirement under securities law (a
“required accounting restatement”), provided that the Executive’s repayment
obligation shall be limited to any bonus or other incentive-based or
equity-based compensation received during the 12-month period following the
filing of the document that was the subject of the required accounting
restatement;

 

(2)     where the Executive has committed, is substantially responsible for, or
has violated, the respective acts, omissions, conditions, or offenses outlined
under 12 C.F.R. Section 359.4(a)(4); and

 

(3)     if the Bank becomes, and for so long as the Bank remains, subject to the
provisions of 12 U.S.C. Section 18310(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution.

 

 
-4-

--------------------------------------------------------------------------------

 

 

The Executive agrees to return promptly any such compensation properly
identified by the Employer by written notice provided pursuant to this section.

 

(h)     Apportionment of Obligations. The obligations for the payment of the
amounts otherwise payable pursuant to this Section 4 shall be apportioned
between the Company and the Bank as they may agree from time to time in their
sole discretion.

 

5.     Termination of Employment; Resignation of Officer Positions. Subject to
its payment obligations under this Section and Section 6 or 7, if applicable,
the Company may Terminate the Executive's Employment at any time, with or
without Cause. The Executive may voluntarily Terminate his Employment at any
time by providing at least thirty (30) days prior notice to the Company.
Regardless of whether his Termination of Employment is voluntary or involuntary,
the Executive shall resign from all officer positions with the Company and the
Bank, effective as of his Termination Date. Upon Termination of Employment, the
Executive shall be entitled to the following in addition to any benefits payable
under Section 6 or 7:

 

(a)     Any earned but unpaid Base Salary, at the Executive's then effective
annual rate, for services performed through his Termination Date. This amount
shall be paid to the Executive not later than the payroll date for the payroll
period next following his Termination Date.

 

(b)     Provided that the Executive applies for reimbursement in accordance with
the Employer's established reimbursement procedures (within the period required
by such procedures but under no circumstances later than thirty (30) days after
his Termination Date), the Employer shall pay the Executive any reimbursements
to which he is entitled under such procedures not later than the payroll date
for the payroll period next following the date on which the Executive applies
for reimbursement.

 

(c)     Any benefits (other than severance) payable to the Executive under any
of the Employer's incentive compensation or employee benefit plans or programs
shall be payable in accordance with the provisions of those plans or programs.

 

The Executive shall not be entitled to payments pursuant to Section 6 or 7,
unless the Executive Terminates his Employment for Good Reason pursuant to
Section 9, or the Company Terminates his Employment (other than a termination
for Cause, death, or Disability pursuant to Section 8).

 

6.     Non-Change of Control Severance Benefit.

 

(a)     Subject to (i) the Executive's timely execution and filing of a Release
in accordance with Section 17, (ii), such Release having become effective
pursuant to its terms, and (iii) the following provisions of this Section, the
Bank shall pay and provide to the Executive the payments and benefits specified
in Subsections (b) and (c), if during the Term and before the occurrence of a
Change of Control, either (1) the Bank Terminates the Executive's Employment
(other than a termination for Cause, death, or Disability pursuant to Section
8), or (2) the Executive voluntarily Terminates his Employment for Good Reason
pursuant to Section 9. Notwithstanding the preceding provisions of this
Subsection, the Executive shall not be entitled to benefits pursuant to this
Section if he is entitled to benefits pursuant to Section 7. Any amount payable
to the Executive pursuant to this Section is in addition to amounts already owed
to the Executive by the Bank and is in consideration of the covenants set forth
in this Agreement and/or the Release. Failure to renew this Agreement pursuant
to Section 2 hereof shall not constitute Termination of Employment.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     The Bank shall continue to pay the Executive's Base Salary at the rate
in effect on the Termination Date (disregarding any reduction in the Executive's
annual Base Salary that is an event of Good Reason) for the greater of (i)
twelve (12) months or (ii) the remaining period of the Term, as determined on
the day preceding his Termination Date. Salary continuation payments made
pursuant to the preceding sentence shall be made in accordance with the Bank's
established payroll procedures; provided, however, any amounts otherwise payable
under such procedures before the Release becomes effective shall be made as soon
as administratively feasible after the Release becomes effective and not more
than sixty (60) days after the Executive's Termination of Employment.
Notwithstanding the preceding sentence, if the Executive's Termination Date
occurs during the last fifty-nine (59) days of a calendar year, payments
pursuant to the preceding sentence shall be made during the calendar year
following the year in which the Executive's Termination Date occurs.

 

(c)     Notwithstanding any provision in this Agreement (or any underlying
equity award agreement) to the contrary, any time-based service condition
contained in any equity awards outstanding in favor of the Executive shall be
deemed to have been satisfied immediately prior to the Termination Date.

 

(d)     If the Executive is entitled to payments pursuant to Subsection (b), and
a Change of Control occurs after his Termination Date, the remaining payments to
which the Executive is entitled pursuant to Subsection (b) shall be paid as a
lump sum payment not later than thirty (30) days after the Change of Control
Date.

 

(e)     The obligation of the Bank to make payments to the Executive hereunder
is subject to compliance with any applicable provisions of the Federal Deposit
Insurance Corporation regulations found in Part 359 (entitled "Golden Parachute
And Indemnification Payments") of Title 12 of the Code of Federal Regulations
(or any successor provisions).

 

7.     Change of Control Severance Benefit.

 

(a)     Subject to (i) the Executive's timely execution and filing of a Release
in accordance with Section 17, (ii) such Release having become effective
pursuant to its terms; and (iii) the following provisions of this Section, the
Bank shall pay and provide to the Executive the payments and benefits specified
in Subsections (b) and (c), if during the Term and concurrent with or within one
(1) year after a Change of Control, either (A) the Bank Terminates the
Executive's Employment (other than a termination for Cause, Disability, or death
pursuant to Section 8), or (B) the Executive voluntarily Terminates his
Employment pursuant to Section 9 for Good Reason. Such payments shall be made as
soon as administratively feasible (and not more than sixty (60) days) after the
Executive's Termination Date. Notwithstanding the preceding sentence, if the
Executive's Termination Date occurs during the last fifty-nine (59) days of a
calendar year, the payment pursuant to the preceding sentence shall be made
during the calendar year following the year in which the Executive's Termination
Date occurs.

 

 
-6-

--------------------------------------------------------------------------------

 

 

(b)     Subject to the provisions of this Section, the Bank shall pay to the
Executive a single lump sum payment in an amount equal to the product of (i)
twenty-four multiplied by (ii) the monthly equivalent of the Executive's Base
Salary (at the greater of the rate in effect on the Change of Control Date or
the Termination Date).

 

(c)     Notwithstanding any provision in this Agreement (or any underlying
equity award agreement) to the contrary, any time-based service condition
contained in any equity awards outstanding in favor of the Executive shall be
deemed to have been satisfied immediately prior to the Termination Date.

 

(d)     The obligation of the Bank to make payments to the Executive hereunder
is subject to compliance with any applicable provisions of the Federal Deposit
Insurance Corporation regulations found in Part 359 (entitled "Golden Parachute
And Indemnification Payments") of Title 12 of the Code of Federal Regulations
(or any successor provisions).

 

(e)     Notwithstanding any provision of this Section to the contrary, if any
amount or benefit to be paid or provided under this Agreement or otherwise
payable to the Executive by the Employer would be an "Excess Parachute Payment,"
within the meaning of Section 280G of the Code, but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payment and benefits to be provided
to Executive, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income and employment taxes). Whether requested by the Executive or the
Employer, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Employer by the
Employer's independent accountants. In the event the payments to the Executive
are required to be reduced pursuant to this Subsection, the portions of the
payments that would be paid latest in time will be reduced first and if multiple
portions of the payments to be reduced are paid at the same time, any noncash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.

 

8.     Termination of Employment by the Company for Cause, Disability, or Death.

 

(a)     The Bank may Terminate the Executive's Employment for Cause or
Disability at any time. To do so, the Board must provide the Executive with a
notice of termination specifying the Termination Date and either the specific
act(s) or failure(s) constituting Cause or the circumstances constituting
Disability. If the Board’s notice identifies an act or failure constituting
Cause, it shall be accompanied by a resolution duly adopted by not less than
two-thirds (2/3) of the entire membership of the Board, excluding the Executive
(after reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard by the Board), finding, in the reasonable
opinion of the Board, that an event of Cause has occurred and specifying the
details thereof. If the act or failure constituting Cause is subject to
correction under the definition of Cause and related definitions in this
Agreement, the notice shall also specify the period during which the act or
failure must be corrected. If the Board determines that the Executive has not
corrected the act or failure in all material respects within the required
correction period, the Board must then provide a second notice of termination
stating the reasons for the termination and the Termination Date, and the
Executive’s Employment shall Terminate on such date.

 

 
-7-

--------------------------------------------------------------------------------

 

 

(b)     If the Executive dies before Termination of his Employment, his
employment shall terminate automatically on the date of his death.

 

(c)     In the case of a Termination of Employment pursuant to this Section, the
Executive shall not be entitled to benefits or payments pursuant to Section 6 or
7.

 

9.     Resignation by Executive for Good Reason. If an event of Good Reason
occurs during the Term, the Executive may, at any time within the ninety (90)
day period following such event, provide the Bank with a notice of termination
specifying the event of Good Reason and notifying the Bank of his intention to
Terminate his Employment if the Bank fails to correct the event of Good Reason
within thirty (30) days following receipt of the Executive's notice of
termination. If the Bank fails to correct the event of Good Reason within such
thirty (30) day period, then the Executive may deliver a notice of Termination
for Good Reason at any time within the sixty (60) days following the expiration
of such cure period.

 

10.     Withholding and Taxes. The Bank may withhold from any payment made
hereunder (i) any taxes that the Bank reasonably determines are required to be
withheld under federal, state, or local tax laws or regulations, and (ii) any
other amounts that the Bank is authorized to withhold. Except for employment
taxes that are the obligation of the Bank, the Executive shall pay all federal,
state, local, and other taxes (including, without limitation, interest, fines,
and penalties) imposed on him under applicable law by virtue of or relating to
the payments and/or benefits contemplated by this Agreement, subject to any
reimbursement provisions of this Agreement.

 

11.     Use and Disclosure of Confidential Information.

 

(a)     The Executive acknowledges and agrees that (i) by virtue of his
employment, he will be given access to, and will help analyze, formulate or
otherwise use, Confidential Information, (ii) the Employer has devoted (and will
devote) substantial time, money, and effort to develop Confidential Information
and maintain the proprietary and confidential nature thereof, and (iii)
Confidential Information is proprietary and confidential and, if any
Confidential Information were disclosed or became known by persons engaging in a
business in any way competitive with the Employer's Business, such disclosure
would result in hardship, loss, irreparable injury, and damage to the Employer,
the measurement of which would be difficult, if not impossible, to determine.
Accordingly, the Executive agrees that (i) the preservation and protection of
Confidential Information is an essential part of his duties of employment and
that, as a result of his employment with the Bank, he has a duty of fidelity,
loyalty, and trust to the Bank in safeguarding Confidential Information. The
Executive further agrees that he will use his best efforts, exercise utmost
diligence, and take all steps necessary to protect and safeguard Confidential
Information, whether such information derives from the Executive, other
employees of the Employer, Customers, Prospective Customers, or vendors or
suppliers of the Employer, and that he will not, directly or indirectly, use,
disclose, distribute, or disseminate to any other person or entity or otherwise
employ Confidential Information, either for his own benefit or for the benefit
of another, except as required in the ordinary course of his employment by the
Bank, except to the extent that the communication of such Confidential
Information is required pursuant to a compulsory proceeding in which the
Executive's failure to provide such information would subject the Executive to
criminal or civil sanctions. Nothing in this Agreement prohibits the Executive
from reporting possible violations of federal law or regulations to any
governmental agency or entity, including but not limited to, the Department of
Justice, the Securities and Exchange Commission, Congress, and/or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation The Executive is not
required to obtain the Bank's prior authorization to make any such report or
disclosure or to notify the Bank that such report or disclosure has been made.
Subject to the preceding, the Executive shall follow all Bank policies and
procedures to protect all Confidential Information and shall take any additional
precautions necessary under the circumstances to preserve and protect against
the prohibited use or disclosure of any Confidential Information.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(b)     The confidentiality obligations contained in this Agreement shall
continue as long as Confidential Information remains confidential (except that
the obligations shall continue, if Confidential Information loses its
confidential nature through improper use or disclosure, including but not
limited to any breach of this Agreement) and shall survive the termination of
this Agreement and/or the Executive's Termination of Employment.

 

(c)     From time to time, the Employer may, for its own benefit, choose to
place certain Confidential Information in the public domain. The fact that
Confidential Information may be made available to the public in a limited form
and under limited circumstances does not change the confidential and proprietary
nature of such information, and does not release the Executive from his
obligations with respect to such Confidential Information.

 

12.     Ownership of Documents and Return of Materials At Termination of
Employment.

 

(a)     Any and all documents, records, and copies thereof, including but not
limited to hard copies or copies stored digitally or electronically, pertaining
to or including Confidential Information (collectively, "Employer Documents")
that are made or received by the Executive during his employment shall be deemed
to be property of the Employer. The Executive shall use Employer Documents and
information contained therein only in the course of his employment for the Bank
and for no other purpose. The Executive shall not use or disclose any Employer
Documents to anyone except as authorized in the course of his employment and in
furtherance of the Employer's Business.

 

(b)     Upon Termination of Employment, the Executive shall immediately deliver
to the Bank (with or without request) all Employer Documents and all other
Employer property in the Executive's possession or under his custody or control.

 

 
-9-

--------------------------------------------------------------------------------

 

 

13.     Non-Solicitation of Customers and Employees. The Executive agrees that
during the Term and for a period of eighteen (18) months following Executive's
Termination of Employment, the Executive shall not, except as may be required to
perform his duties under this Agreement, directly or indirectly, individually or
jointly, (i) solicit in any manner, seek to obtain or service, or accept the
business of any Customer for any product or service of the type offered by the
Employer or competitive with the Employer's Business, (ii) solicit in any
manner, seek to obtain or service, or accept the business of any Prospective
Customer for any product or service of the type offered by the Employer or
otherwise competitive with the Employer's Business, (iii) request or advise any
Customer, Prospective Customer, or supplier of the Employer to terminate,
reduce, limit, or change its business or relationship with the Employer, or (iv)
induce, request, or attempt to influence any employee of the Employer to
terminate his employment with the Employer.

 

14.     Covenant Not to Compete. The Executive hereby understands and
acknowledges that, by virtue of his position with the Bank, he has obtained
advantageous familiarity and personal contacts with Customers and Prospective
Customers, wherever located, and the business, operations, and affairs of the
Employer. Accordingly, during the term of this Agreement and for a period of
eighteen (18) months following the Executive's Termination of Employment, the
Executive shall not, directly or indirectly:

 

(a)     as owner, officer, director, stockholder, investor, proprietor,
organizer, employee, agent, representative, consultant, independent contractor,
or otherwise, engage in the same trade or business as the Employer's Business,
in the same or similar capacity as the Executive worked for the Bank, or in such
capacity as would cause the actual or threatened use of the Employer's trade
secrets and/or Confidential Information; provided, however, that this Subsection
shall not restrict the Executive from acquiring, as a passive investment, less
than five percent (5%) of the outstanding securities of any class of an entity
that are listed on a national securities exchange or actively traded in the
over-the-counter market. The Executive acknowledges and agrees that, given the
level of trust and responsibility given to him while in the Bank's employ, and
the level and depth of trade secrets and Confidential Information entrusted to
him, any immediately subsequent (i.e., within eighteen (18) months) employment
with a competitor to the Employer's Business would result in the inevitable use
or disclosure of the Employer's trade secrets and Confidential Information and,
therefore, this eighteen (18) month restriction is reasonable and necessary to
protect against such inevitable disclosure; or

 

(b)     offer to provide employment or work of any kind (whether such employment
is with the Executive or any other business or enterprise), either on a
full-time or part-time or consulting basis, to any person who then currently is,
or who within eighteen (18) months preceding such offer or provision of
employment has been, an employee of the Employer.

 

(c)     The restrictions on the activities of the Executive contained in this
Section shall be limited to the following geographical areas:

 

 (1)     within each county in which a banking center location is operated by
the Bank on the Executive's Termination Date; and

 

 
-10-

--------------------------------------------------------------------------------

 

 

 (2)     within a two hundred (200) mile radius of Bank's corporate headquarters
address in Little Rock.

 

15.     Remedies. The Executive agrees that the Bank will suffer irreparable
damage and injury and will not have an adequate remedy at law if the Executive
breaches any provision of the Restrictive Covenants. Accordingly, if the
Executive breaches or threatens or attempts to breach the Restrictive Covenants,
in addition to all other available remedies, the Bank shall be entitled to seek
injunctive relief and no or minimal bond or other security shall be required in
connection therewith. The Executive acknowledges and agrees that in the event of
termination of this Agreement for any reason whatsoever, the Executive can
obtain employment not competitive with the Employer's Business (or, if
competitive, outside of the geographic and customer-specific scope described
herein) and that the issuance of an injunction to enforce the provisions of the
Restrictive Covenants shall not prevent the Executive from earning a livelihood.
The Restrictive Covenants are essential terms and conditions to the Bank
entering into this Agreement, and they shall be construed as independent of any
other provision in this Agreement or of any other agreement between the
Executive and the Bank. The existence of any claim or cause of action that the
Executive has against the Bank, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the Bank's enforcement of the
Restrictive Covenants.

 

16.     Periods of Noncompliance and Reasonableness of Periods. The Restrictive
Covenants described in Sections 13 and 14 shall be deemed not to run during all
periods of noncompliance, the intention of the parties being to have such
restrictions and covenants apply for the full periods specified in Sections 13
and 14 following the Executive's Termination of Employment. The Bank and the
Executive acknowledge and agree that the restrictions and covenants contained in
Sections 13 and 14 are reasonable in view of the nature of the Employer's
Business and the Executive's advantageous knowledge of and familiarity with the
Employer's Business, operations, affairs, and Customers. Notwithstanding
anything contained herein to the contrary, if the scope of any restriction or
covenant contained in Section 13 or 14 is found by a court of competent
jurisdiction to be too broad to permit enforcement of such restriction or
covenant to its full extent, then such restriction or covenant shall be enforced
to the maximum extent permitted by law. The parties hereby acknowledge and agree
that a court of competent jurisdiction shall invoke and exercise the blue pencil
doctrine to the fullest extent permitted by law to enforce this Agreement.

 

17.     Release. For and in consideration of the foregoing covenants and
promises made by the Bank, and the performance of such covenants and promises,
the sufficiency of which are hereby acknowledged, the Executive agrees to
release the Bank and all other persons named in the Release from any and all
causes of action that the Executive has or may have against the Bank or any such
person with respect to his employment by the Bank or the termination thereof
before the effective date of the Release, other than a breach of this Agreement.
The Release shall be substantially in the form attached hereto as Exhibit I. The
Bank shall provide the Release to the Executive upon his Termination of
Employment or within ten (10) days thereafter. THE EXECUTIVE'S RIGHT TO BENEFITS
HEREUNDER SHALL BE CONTINGENT ON HIS SIGNING AND FILING THE RELEASE AS PROVIDED
IN THE RELEASE WITHIN TWENTY-ONE (21) DAYS AFTER RECEIVING IT AND THE RELEASE
BECOMING EFFECTIVE.

 

 
-11-

--------------------------------------------------------------------------------

 

 

18.     No Reliance. The Executive represents and acknowledges that in executing
this Agreement, the Executive does not rely and has not relied upon any
representation or statement by the Bank or its agents, other than statements
contained in this Agreement.

 

19.     Miscellaneous Provisions.

 

(a)     Further Assurances. Each of the parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered at any time and from time to time upon the request of any other party
hereto, all such further acts, documents, and instruments as may be reasonably
required to effect any of the transactions contemplated by this Agreement.

 

(b)     Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither party hereto may assign this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned without the prior consent of the
Executive to a successor of the Bank (and the Executive hereby consents to the
assignment of the Restrictive Covenants under this Agreement to a purchaser of
all or substantially all of the assets of the Bank or a transferee, by merger or
otherwise, of all or substantially all of the businesses and assets of the Bank)
and, upon the Executive's death, this Agreement shall inure to the benefit of
and be enforceable by the Executive's executors, administrators,
representatives, heirs, distributees, devisees, and legatees and all amounts
payable hereunder shall be paid to such persons or the estate of the Executive.

 

(c)     Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the Chairman of the Board of Directors and the Executive. The waiver
by any party hereto of a breach of or noncompliance with any provision of this
Agreement shall not operate or be construed as a continuing waiver or a waiver
of any other or later breach or noncompliance. Except as expressly provided
otherwise herein, this Agreement may be amended or supplemented only by a
written agreement executed by the Chairman of the Board of Directors and the
Executive.

 

(d)     Headings. The headings in this Agreement have been inserted solely for
ease of reference and shall not be considered in the interpretation or
enforcement of this Agreement.

 

(e)     Severability. All provisions of this Agreement are severable from one
another and the unenforceability or invalidity of any provision hereof shall not
affect the validity or enforceability of the remaining provisions.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(f)     Notice. Any notice, request, instruction, or other document to be given
hereunder to any party shall be in writing and delivered by hand, registered or
certified United States mail, return receipt requested, or other form of
receipted delivery, with all expenses of delivery prepaid, as follows:

 

If to the Executive:

If to the Company:

 

Mark A. McFatridge

At the last address

on file with the Bank

 

General Counsel

900 S. Shackleford Rd. Ste. 401

Little Rock, AR 72211

 

or such other address as either party hereto may have furnished to the other in
writing in accordance with the preceding.

 

(g)     Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original.

 

(h)     Governing Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Arkansas, without
reference to the choice of law principles or rules thereof. The parties hereto
irrevocably consent to the jurisdiction and venue of the state courts for the
State of Arkansas located in Pulaski County and agree that all actions,
proceedings, litigation, disputes, or claims relating to or arising out of this
Agreement shall be brought and tried only in such courts.

 

(i)     Entire Agreement. This Agreement constitutes the entire and sole
agreement between the Bank (including any predecessor-in-interest thereto) and
the Executive with respect to the Executive's employment or the termination
thereof, and there are no other agreements or understandings either written or
oral with respect thereto. Except as otherwise expressly provided herein, the
parties agree that (1) any and all prior severance and/or change of control
agreements between the parties (and their predecessors-in-interest), including
but not limited to that certain Executive Employment Agreement dated January 23,
2014 by and between MNB and the Executive, have been terminated and are of no
further force or effect, (2) the Executive hereby waives any claim he has or may
have for severance or change of control payments under such agreements due to
the Merger or transactions related thereto, and (3) the Bank shall have no
liability or obligation to the Executive under any such prior agreements.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
limit or impair the rights of the Executive under that certain Incentive
Deferred Compensation Agreement by and between MNB and the Executive dated
January 23, 2014.

 

(j)     Rules of Interpretation. In interpreting this Agreement, the following
rules shall apply:

 

(1)     The rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Words used in the singular shall be construed to include the
plural, where appropriate, and vice versa, and words used in the masculine shall
be construed to include the feminine, where appropriate, and vice versa.

 

(2)     This Agreement shall be construed to comply with Code Section 409A or an
exemption from the application of Code Section 409A.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(3)     Except as provided in the preceding provisions of this Subsection, this
Agreement shall be construed in accordance with the internal laws of the State
of Arkansas, without regard to conflict of law principles.

 

20.     Code Section 409A. The parties acknowledge that the payments and
benefits set forth in this Agreement are intended to comply with Code Section
409A to the extent such payments and benefits are not exempt from Code Section
409A under the "separation pay exception," to the maximum extent applicable
and/or the "short-term deferral exception" or another exception under Code
Section 409A, and shall be paid under the applicable exception. The parties also
agree that this Agreement may be modified, as reasonably requested by any party,
to the extent necessary to comply with all applicable requirements of, and to
avoid the imposition of any additional tax, interest, and penalties under Code
Section 409A in connection with the payments and benefits to be paid hereunder.
Any such modification shall maintain the original intent and benefit to the
parties of the applicable provisions of this Agreement, to the maximum extent
possible without violating Code Section 409A. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
"separation from service" under section 409A of the Code. Notwithstanding
anything to the contrary herein, if, as of the Executive's Termination Date,
Executive is a "key employee" within the meaning of Section 416(i) of the Code
and the Company has stock that is publicly traded on an established securities
market or otherwise, any payment that constitutes deferred compensation because
of employment termination will be suspended until the first day of the seventh
month following the month in which Executive's last day of employment occurs.
'Deferred compensation' means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.

 

21.     Indemnification and Insurance. The Employer shall defend, indemnify and
hold harmless the Executive and the Executive's heirs, estate, executors and
administrators against any costs, losses, claims, suits, proceedings, damages or
liabilities to which they may become subject (“Claims”) to arising from, based
on, or relating to the Executive's employment by the Employer or the Executive's
service as an officer or member of the Board of Directors of the Employer or any
affiliate, including without limitation reimbursement for any legal or other
expenses reasonably incurred by the Executive in connection with investigating
and defending against any such costs, losses, claims, suits, proceedings,
damages or liabilities. To the extent consistent with the Employer’s Articles
and Bylaws and to the extent applicable to other similarly situated officers and
Board members, the Employer shall not be required to defend, indemnify, or hold
harmless the Executive for Claims incurred in connection with grossly negligent,
illegal, or fraudulent acts committed by the Executive provided that a court of
competent jurisdiction has determined that such Claims were caused exclusively
by such acts of the Executive. The Employer shall provide to the Executive an
opportunity to enter into an indemnification agreement with the same substantive
terms offered to other directors and officers. The Employer shall maintain
directors and officers liability insurance in commercially reasonable amounts
(as reasonably determined by the Board of Directors), and the Executive shall be
covered under such insurance to the same extent as other similarly situated
executives of the Employer.

 

 
-14-

--------------------------------------------------------------------------------

 

 

22.     Review and Consultation. The Executive hereby acknowledges that he (i)
has read this Agreement in its entirety before signing it, (ii) understands the
provisions and effects of this Agreement, (iii) has consulted with such
attorneys, accountants, and financial and other advisors as he has deemed
appropriate in connection with his execution of this Agreement, and (iv) has
executed this Agreement voluntarily.

 

23.     Reimbursement of Certain Costs.

 

(a)     If a dispute arises regarding the Executive’s rights hereunder, and the
Executive obtains a final judgment in his favor from a court of competent
jurisdiction with respect to such dispute, all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, expert witness fees,
and disbursements) incurred by the Executive in connection with such dispute or
in otherwise pursuing a claim based on a breach of this Agreement, shall be paid
by the Bank.

 

(b)     Any reimbursement by the Bank pursuant to this Section shall be subject
to compliance with applicable provisions of the Federal Deposit Insurance
Corporation regulations found in Part 359 (entitled “Golden Parachute and
Indemnification Payments”) of Title 12 of the Code of Federal Regulations (or
any successor provisions).

 

 
-15-

--------------------------------------------------------------------------------

 

 

 

BEAR STATE FINANCIAL, INC.

       

 

/s/ Mark A. McFatridge                           

Mark A. McFatridge

 

By: /s/ Richard N. Massey                                        

Name: Richard N. Massey

Title:  Chairman of the Board

   

October 1, 2015         

Date

October 1, 2015    

Date

         

BEAR STATE BANK.

     

 

By: /s/ Richard N. Massey                                        

Name: Richard N. Massey

Title:  Chairman of the Board

     

October 1, 2015    

Date

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX A
DEFINED TERMS

 

For purposes of this Agreement, the following terms shall have the meanings
specified below:

 

"Bank" means Bear State Bank, a wholly-owned subsidiary of Bear State Financial,
Inc., and any successor to all or substantially all of its business.

 

"Board" or "Board of Directors" means the Company's Board of Directors or a
committee of such Board authorized to act on such Board's behalf

 

"Cause" means any of the following:

 

(1)     the Executive's act or failure to act constituting willful misconduct or
gross negligence, personal dishonesty, or breach of fiduciary duty involving
personal profit;

 

(2)     the Executive's willful and material failure to perform the duties of
his employment (except in the case of a Termination of Employment for Good
Reason or on account of the Executive's physical or mental inability to perform
such duties) and the failure to correct such failure within ten (10) business
days after receiving notice from the Board specifying such failure in detail;

 

(3)     the Executive's willful and material violation of the Bank's code of
ethics or written harassment policies;

 

(4)     the requirement or direction of a federal or state regulatory agency
having jurisdiction over the Bank that the Executive's employment be terminated;

 

(5)     the Executive's arrest, indictment, or conviction for (i) a felony or
(ii) a lesser criminal offense involving dishonesty, breach of trust, or moral
turpitude, or the Executive’s willful violation of any law, rule or regulation
(other than traffic violations and similar offenses);

 

(6)     the Executive's material breach of a material term, condition, or
covenant of this Agreement and the failure to correct such violation within ten
(10) business days after receipt of written notice from the Board specifying
such breach in detail; or

 

(7)     the Executive’s incompetence.

 

For purposes of this definition, no act or failure to act shall be considered
"willful," if the Executive acted or failed to act either (i) in good faith or
(ii) with a reasonable belief that his act or failure to act was not opposed to
the Bank's best interests.

 

 


--------------------------------------------------------------------------------

 

 

"Change of Control" means the first occurrence of any of the following events:

 

(1)     consummation of a merger, reorganization, or consolidation of the
Company, as a result of which persons who were shareholders of the Company
immediately prior to such merger, reorganization, or consolidation do not,
immediately thereafter, own, directly or indirectly and in substantially the
same proportions as their ownership of the stock of the Company immediately
prior to the merger, reorganization, or consolidation, more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);

 

(2)     a sale, transfer, or other disposition of all or substantially all of
the assets of the Company, which is consummated and immediately following which
the persons who were shareholders of the Company immediately prior to such sale,
transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of the
Company immediately prior to the sale, transfer, or disposition, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or

 

(3)     the sale, transfer or disposition of, or the granting of an irrevocable
proxy to an unaffiliated third party with regard to, more than fifty percent
(50%) of the shares of voting stock of the Bank.

 

Notwithstanding the preceding provisions, an event described above shall not be
considered a Change of Control unless such even is a change in the effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation with respect to the Executive for purposes of Code
Section 409A(a)(2)(A)(v).

 

"Change of Control Date" means the date on which a Change of Control occurs.

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

"Company" means Bear State Financial, Inc., and any successor to all or
substantially all of its business.

 

"Confidential Information" means the following:

 

(1)     materials, records, documents, data, statistics, studies, plans,
writings, and information (whether in handwritten, printed, digital, or
electronic form) relating to the Employer's Business that are not generally
known or available to the Employer's business, trade, or industry or to
individuals who work therein other than through a breach of this Agreement, or

 

(2)     trade secrets of the Employer (as defined under applicable law).

 

 


--------------------------------------------------------------------------------

 

 

Confidential Information includes, but is not limited to: (i) information about
the Employer's employees; (ii) information about the Employer's compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by the Employer; (iv) Customer and Prospective
Customer identities, lists, and databases, including private information related
to customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Employer's vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and (viii)
information related to the Employer's acquisition and divestiture strategy.
Information or documents that are generally available or accessible to the
public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Employer in a manner not
available to the public or for a purpose beneficial to the Employer.

 

"Customer" means a person or entity who is a customer of the Employer at the
time of the Executive's Termination of Employment or with whom the Executive had
direct contact on behalf of the Bank at any time during the one-year period
preceding the Executive's Termination of Employment.

 

"Disability" means that the Executive is disabled within the meaning of the
long-term disability policy of the Bank, as in effect on the earlier of the
Termination Date or the Change of Control Date. The Executive's Termination of
Employment on account of Disability shall not affect his eligibility for
benefits under any disability policy or program of the Bank.

 

"Effective Date" means the effective time of the Merger. If for any reason the
agreement among the Bank, the Company and MNB providing for the Merger is
terminated without the Merger having been completed, then this Agreement shall
be deemed null and void and of no force or effect, the MNB Employment Agreement
shall continue in full force and effect in accordance with its terms, and no
party to this Agreement shall have any rights or obligation hereunder.

 

"Employer" means the Bank, the Company, and any other employer that is treated
as a single employer with the Bank or the Company pursuant to Code Section
414(b), (c), or (m).

 

"Employer's Business" means, collectively, the products and services provided by
the Employer, including the following:

 

(1)     community banking, including lending activities (including individual
loans consisting primarily of home equity lines of credit, residential real
estate loans, and/or consumer loans, and commercial loans, including lines of
credit, real estate loans, letters of credit, and lease financing) and
depository activities (including noninterest-bearing demand, NOW, savings and
money market, and time deposits), debit and ATM cards, merchant cash management,
internet banking, and other general banking services;

 

(2)     investment and brokerage services, including a full array of investment
options and investment advice;

 

(3)     treasury segment, including investment management, wholesale funding,
interest rate risk, liquidity and leverage management, capital markets products
(including interest rate derivatives, foreign exchange, and industrial revenue
bond financing);

 

(4)     wealth management, including fiduciary and trust services, fee-based
asset management, and mutual fund management; and

 

 


--------------------------------------------------------------------------------

 

 

(5)     insurance agency services, including full-service insurance brokerage
services, such as commercial property and casualty, surety, loss control
services, employee benefits consulting and administration, and personal
insurance.

 

"Good Reason" means any of the following without the express written consent of
the Executive:

 

(1)     a material reduction in the Executive's duties, responsibilities, or
status with the Bank;

 

(2)     a material diminution in the Executive's authority, duties or
responsibilities or a change in his position such that he ceases to hold the
title of, or serve in the role as, President and Chief Executive Officer of the
Company or any successor;

 

(3)     a material reduction in the Executive's Base or a breach by the Company
or the Bank of Section 4(c)(i) hereof;

 

(4)     a change in the primary location at which the Executive is required
perform the duties of his employment to a location that is more than fifty (50)
miles from the location at which his office is located on the Effective Date of
this Agreement; provided, that Executive acknowledges that he will office at in
Little Rock, Arkansas at Company headquarters, and that this will not constitute
Good Reason; or

 

(5)     the Bank's material breach of this Agreement.

 

"Prospective Customer" means a person or entity who was the direct target of
sales or marketing activity by the Executive or whom the Executive knew was a
target of the Bank's sales or marketing activities during the one year period
preceding the Executive's Termination of Employment.

 

"Release" means the release referred to in Section 17.

 

"Restrictive Covenants" means the restrictions contained in Sections 11 through
14.

 

"Term" means the term of this Agreement, including any extensions thereof, as
determined pursuant to Section 2.

 

"Termination Date" means the effective date of the Executive's Termination of
Employment.

 

"Termination of Employment" means the Executive's separation from service within
the meaning of Code Section 409A(a)(2)(A)(i).

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT I
RELEASE OF ALL CLAIMS

 

FOR VALUABLE CONSIDERATION, including the payment to the Executive of certain
severance benefits, the Executive hereby makes this Release of All Claims
("Release") in favor of _______________, Inc. (including all subsidiaries and
affiliates) ("Employer") and its agents as set forth herein.

 

1.      The Executive releases, waives and discharges the Employer and its
agents (as defined below) from all claims, whether known or unknown, arising out
of the Executive's employment relationship with the Bank, the termination of
that relationship, and all other events, incidents, or actions occurring before
the date on which this Release is signed; provided, however, this Release shall
not apply to any claim based on the Bank's breach of Section 5 of the Employment
Agreement. Claims released herein include, but are not limited to,
discrimination claims based on age, race, sex, religion, national origin,
disability, veteran status, or any other employment claim, including claims
arising under The Civil Rights Act of 1866, 42 U.S.C. § 1981; Title VII of the
Civil Rights Act of 1964; the Americans with Disabilities Act; the Age
Discrimination in Employment Act of 1967; the Federal Rehabilitation Act of
1973; the Older Workers' Benefits Protection Act; the Employee Retirement Income
Security Act of 1974; the Fair Labor Standards Act; the Family and Medical Leave
Act (to the extent that FMLA claims may be released under governing law), any
Federal or State wage and hour laws and all other similar Federal or State
statutes; and any and all tort or contract claims, including, but not limited
to, breach of contract, breach of good faith and fair dealing, infliction of
emotional distress, defamation, or wrongful termination or discharge.

 

2.      The Executive further acknowledges that the Bank has advised the
Executive to consult with an attorney of the Executive's own choosing and that
the Executive has had ample time and adequate opportunity to thoroughly discuss
all aspects of this Release with legal counsel prior to executing this Release.

 

3.      The Executive agrees that he is signing this Release of his own free
will and is not signing under duress.

 

4.      In the event the Executive is forty (40) years of age or older, the
Executive acknowledges that the Executive has been given a period of twenty-one
(21) days to review and consider a draft of this Release in substantially the
form of the copy now being executed and has carefully considered the terms of
this Release. The Executive understands that he may use as much or all of the
twenty-one (21) day period as he wishes prior to signing, and he has done so.

 

5.      In the event the Executive is forty (40) years of age or older, the
Executive has been advised and understands that he may revoke this Release
within seven (7) days after acceptance. ANY REVOCATION MUST BE IN WRITING AND
HAND-DELIVERED TO:

 

Chairman of the Board

______________________, Inc.

__________________________

 

 


--------------------------------------------------------------------------------

 

 

NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE.

 

6.      The "Employer and its agents," as used in this Release, means the
Company, its subsidiaries, affiliated or related corporations or associations,
their predecessors, successors, and assigns, and the directors, officers,
managers, supervisors, employees, representatives, servants, agents, and
attorneys of the entities above described, and all persons acting, through,
under or in concert with any of them.

 

7.      The Executive agrees to refrain from making any disparaging remarks
concerning the Employer or its agents. The Company and the Bank agree to refrain
from providing any information to third parties other than confirming dates of
employment and job title, unless the Executive gives the Bank written
authorization to release other information or as otherwise required by law. With
respect to the Bank or the Company, this restriction pertains only to official
communications made by the Company's or Bank's directors and/or officers and not
to unauthorized communications by the Bank's or Company's employees or agents.
This restriction will not bar the Bank or the Company from disclosing the
Release as a defense or bar to any claim made by the Executive in derogation of
this Release.

 

PLEASE READ CAREFULLY BEFORE SIGNING. EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH
1 ABOVE, THIS RELEASE CONTAINS A RELEASE AND DISCHARGE OF ALL KNOWN AND UNKNOWN
CLAIMS AGAINST THE EMPLOYER AND ITS AGENTS EXCEPT THOSE RELATING TO THE
ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER THE EFFECTIVE DATE OF THIS
RELEASE.

 

 

 

 

Date

 

Mark A. McFatridge

     

 